Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 02/22/2022 Amendment in the application of Kim et al. for the "METHOD AND APPARATUS FOR CONNECTING A TERMINAL TO NETWORK BASED ON APPLICABLE NETWORK INFORMATION IN MOBILE COMMUNICATION SYSTEM” filed 06/05/2020. This application is a continuation of 15/790,449, filed 10/23/2017 is now U.S. Patent #10,715, 994 and claims foreign priority to 10-2016-0137553, filed 10/21/2016 in Republic of Korea.  The amendment and response have been entered and made of record.  Claim 1 has been amended and new claims 2-16 have been added.  Claims 1-16 are pending in the present application. 
Specification
2.	The disclosure is objected to because of the following informalities: The status of the related applications noted on page 1, para [0001] for the “Cross-reference to related applications” need to be updated.  Furthermore, the continuation application 15/790,449, filed 10/23/2017, now U.S. Patent #10,715, 994.  Appropriate correction is required. 
	Claim Objections
3.         Claims 9-11, 15 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant configured to”, to be performed are required (not optional). Appropriate correction is required. 

Claim Rejections - 35 USC §112
4.        The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.          Claims 1, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding claims 1, 9, it is unclear how handover process relates to the determination of a PDU session information.  In other words, how does the handover process may change the determination of a PDU session information, how the SMF of second wireless communication system may affect the determination of a PDU session information.  	  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.


1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.       Claims 1, 4-9, 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Youn et al. (US#10,362,511) in view of Lee et al. (US#10,462,656). 
	As best understood, Regarding claim 9, the references disclose an apparatus and system for supporting session continuity for 5G cellular network, in accordance with the essential features of the claim. Youn et al. (US#10,362,511) discloses a server in a wireless communication system comprising: a transceiver, and a controller (see Figs. 17, 18 for the configuration of the communication device) configured to: control the transceiver to receive, from a first MMF entity associated with a first network, first information on a SMF entity, in case that a PDU session is created in the first network (Figs. 6, 9, 10, Col. 11, lines 59-63: MM function (MMF) or an access and mobility management function (AMF) for managing the mobility of UE & Col. 13, line 59 to Col. 16, line 57: PDU session establishment procedures), control the transceiver to transmit, to a second MMF entity associated with a second network, the Figs. 7-10; Col. 2, lines 8-47), wherein second information indicating whether a terminal supports the second network and access point name (APN) information is received to the first MMF entity from the terminal, the first information on the SMF entity is determined based on the second information and the APN information by the first MMF entity, and a request for the PDU session for the terminal is transmitted from the first MMF entity to the SMF entity (see Fig. 15; Col. 2, lines 7-38 & Col. 31, lines 38-67 & & Col. 13, line 59 to Col. 16, line 57: handover for the UE from a first wireless communication system to a second wireless communication system).
However, Youn et al. do not disclose expressly wherein determining second information on an entity implementing a SMF based on the first information and the APN information.  In the same field of endeavor, Lee et al. (US#10,462,656) teaches in Fig. 8 a flow diagram illustrated the MME handover procedure, in which at step 802-810 includes determining a session identity for the PDU session established for the UE when the request message is received (Lee et al.: Col. 11, line 62 to Col. 12, line 43: The target MME may also transmit a key request 810 for an MME specific key KASME to the session key management function SKMF.  In so doing, the target MME may provide the SKMF with its globally unique MME identifier GUMMEI).  
Regarding claim 12, the reference further teach wherein the SMF entity is a combined entity for a packet data network gateway control function of the first network and a SMF of the second network (Youn et al.: Col. 2, lines 8-21).
Regarding claim 13, the reference further teach wherein the request of the second MMF entity is based on a mobility of the terminal from the first network to the second network (Youn et al.: Fig. 15; Col. 2, lines 7-38).
Regarding claim 14, the reference further teach wherein the first network is a long term
see Figs. 14-15; Col. 31, lines 26-67).
Regarding claim 15, the reference further teach wherein the controller is further configured to control to store the first information on the SMF entity (Youn et al.: Figs14-15; Col. 2, lines 7-38).
Regarding claim 16, the reference further teach wherein the first information on the SMF entity includes an identifier (ID) of the SMF entity (Youn et al.: Figs. 7-9; Col. 2; lines 8-21).
Regarding claims 1, 4-8, they are method claims and have the same subject matter, limitations corresponding to the apparatus claims 9, 12-16 examined above.  Therefore, claims 1, 4-8 are analyzed and rejected as previously discussed with respect to claims 9, 12-16.
One skilled in the art would have recognized the need for effectively and efficiently  coordinating a mobility management (MM) function and a session management (SM) function supporting session continuity for 5G cellular network, and would have applied Lee’s novel use of the mobility procedures involving mobility management entity (MME) relocation of handover into Youn’s teaching of the allocating/determining a packet data network (PDN) session identity and an apparatus supporting handover.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Lee’s apparatus and method for mobility procedure involving MME relocation into Youn’s method and apparatus for determining PDU session identity in wireless communication system with the motivation being to provide a method and system for connecting a terminal to network based on applicable network information in mobile communication system during the handover.


Allowable Subject Matter
9.	Claims 2-3, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
10.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the controller is further configured to control the transceiver to receive, from a session management function entity associated with the second network, third information on the session management function entity, in case that the PDU session is created in the second network; wherein the controller is further configured to control the transceiver to transmit, to the first mobility management function entity, fourth information on a session management function entity updated in the server by the session management function entity of the second network, in case that the PDU session 1s created in the second network, as specifically recited in the claims.
 Double Patenting

11.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by
canceling or amending the conflicting claims so they are no longer coextensive in scope. The
filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35


12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
13.	Claims 1-16 of the present application Serial No. 16/893,864 (hereinafter Application ‘864) rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,715,994 (hereinafter patent ‘994) since the claim, if allowed, would improperly extend the "right to exclude" already granted in the patent.  	
 	The claims are identical and they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent, since the patent and the application are claiming common subject matter.  They are 
With respect to the specific limitations, the combination of claims 1-18 of patent ’994 are equivalent to the pending claims 1-16 of Application ‘864 for a system and apparatus for allocating an internet protocol (IP) address to a terminal based on applicable network information, and supporting session continuity in 5G cellular network.  
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.   It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
15.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

16.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
17.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
18.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Mar. 16, 2022
/MAN U PHAN/Primary Examiner, Art Unit 2477